     Case 1:18-cv-01781-PGG-BCM Document 312 Filed 06/03/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________________
MUTINTA MICHELO, KATHERINE SEAMAN,                           )
MARY RE SEAMAN, and SANDRA TABAR,                            )
individually and on behalf of all others similarly situated, )
                                                             )
                                         Plaintiffs,         )
                v.                                           )
                                                             )
NATIONAL COLLEGIATE STUDENT LOAN                             )   No. 18-cv-1781
TRUST 2007-2; NATIONAL COLLEGIATE                            )
STUDENT LOAN TRUST 2007-3;                                   )
TRANSWORLD SYSTEMS, INC., in its own right and )
as successor to NCO FINANCIAL SYSTEMS, INC.;                 )
EGS FINANCIAL CARE INC., formerly known as                   )
NCO FINANCIAL SYSTEMS, INC.; and                             )
FORSTER & GARBUS LLP,                                        )
                                                             )
                                         Defendants.         )   NOTICE OF MOTION
______________________________________________ )
CHRISTINA BIFULCO, FRANCIS BUTRY,                            )
and CORI FRAUENHOFER, individually and on                    )
behalf of all others similarly situated,                     )
                                                             )
                                         Plaintiffs,         )
                v.                                           )
                                                             )
NATIONAL COLLEGIATE STUDENT LOAN                             )   No. 18-cv-7692
TRUST 2004-2; NATIONAL COLLEGIATE                            )
STUDENT LOAN TRUST 2006-4;                                   )
TRANSWORLD SYSTEMS, INC., in its own right and )
as successor to NCO FINANCIAL SYSTEMS, INC.;                 )
EGS FINANCIAL CARE INC., formerly known as                   )
NCO FINANCIAL SYSTEMS, INC.; and                             )
FORSTER & GARBUS LLP,                                        )   FILED VIA ECF
                                                             )
                                         Defendants.         )
______________________________________________ )
     Case 1:18-cv-01781-PGG-BCM Document 312 Filed 06/03/21 Page 2 of 3




       PLEASE TAKE NOTICE that, upon the Memorandum of Law in Support of Plaintiffs’

Motion for Class Certification, and the Declaration of Asher Hawkins dated June 3, 2021 and the

exhibits thereto, Plaintiffs herein, by undersigned counsel, will move this Court at the United States

Courthouse for the Southern District of New York, 500 Pearl St., New York, New York, before

the Honorable Paul G. Gardephe, United States District Judge, for an Order:

          1. Certifying a Class, pursuant to Federal Rule of Civil Procedure 23(b)(1) and

              23(b)(3), and as set forth in the accompanying Memorandum, consisting of: (a)

              all persons sued in state-court lawsuits related to the collection of consumer debt,

              (b) in which any Trust Defendant was identified as plaintiff in the complaint, (c)

              from February 27, 2012 through February 27, 2018;

          2. Certifying a separate Class, pursuant to Federal Rule of Civil Procedure 23(b)(2),

              and as set forth in the accompanying Memorandum, consisting of: (a) all persons

              sued in state-court lawsuits related to the collection of consumer debt, (b) in

              which any Trust Defendant was the plaintiff, and (c) against whom Defendant

              TSI-NCO reported the alleged debt to Equifax, Experian, and/or Trans Union;

          3. Appointing Plaintiffs’ counsel, Frank LLP, as Class Counsel pursuant to Federal

              Rule of Civil Procedure 23(g); and

          4. Granting such other and further relief as the Court may deem appropriate.




                                                  2
    Case 1:18-cv-01781-PGG-BCM Document 312 Filed 06/03/21 Page 3 of 3




Dated:   New York, New York
         June 3, 2021
                                        Respectfully submitted,

                                        FRANK LLP

                                        By:     /s/ Gregory A. Frank        .
                                        Gregory A. Frank (GF0531)
                                        Marvin L. Frank (MF1436)
                                        Asher Hawkins (AH2333)
                                        305 Broadway, Suite 700
                                        New York, New York 10007
                                        Tel: (212) 682-1853
                                        Fax: (212) 682-1892
                                        gfrank@frankllp.com
                                        mfrank@frankllp.com
                                        ahawkins@frankllp.com

                                        Counsel for Plaintiffs and the Classes




                                    3
